DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest art is CN106540266A.  Art teaches Vilazodone inclusion complexes with cyclodextrin inclusion material.  The ratio of active ingredient to inclusion material is 1:1 to 1:4 which is outside of the lower limit of the range in the instant claims which is 1:5.  Art provides no motivation to reduce the amount of the active ingredient in the composition because it teaches that good dissolution rates are obtained using the described compositions.  Examples in the specification indicate that dissolution rate increases as the amount of the active ingredient is decreased relative to the amount of inclusion material.  With regards to inclusion complexes comprising active ingredients, US 9,050,328 discloses prasugrel – cyclodextrin inclusion complexes.  The ‘328 patent teaches that as the relative amount of active ingredient is decreased the dissolution rate first increases from 1:1 to 1:3 ratio, but then decreases when the ratio is 1:5 (see table 3).  In view of a lack of suggestion or motivation in the CN106540266A to decrease the proportion of active ingredient and also in view of a teaching of the ‘328 patent that the dissolution rate does not necessarily increase as the proportion of the active ingredient is lowered, the instantly claimed invention is found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-20 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628